DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a compound of formula (I) wherein: R1 and R2 are independently selected from an optionally substituted linear or branched alkyl group, alkenyl group, alkoxy group, aryl group and an alkylene aryl group having from 5 to 22 carbon atoms; X1 and X2 are both -OC(Q)-, such-that R1X1 and R2X2 are, respectively, R1C(=O)-O- and R2 C(=Q)-O- : R3, R4 and Rs are independently selected from hydrogen and an optionally substituted linear or branched alkyl group, cycloalkyl group, alkenyl group and alkoxy group; Re is selected from hydrogen, halogen, R3 and -X1R:1 provided that R: is
not aryl, alkenyl or an alkylene aryl group; Y1, Y2, Y3 and Y4 are independently selected from hydrogen, halogen, Rs,-OR3 provided that -ORs is not —O-alkenyl; and a is 1 to 4; b is O or 1; x and y are independently selected from 0 or 1 provided that at least one of x and y Is 1. It is noted that the prior art teaches similar compounds (see GB-730890). However, there is no suggestion or motivation available to modify the prior art to arrive at the claimed compound. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.

provided that at least one of x and y is 1. It is noted that the prior art teaches similar methods (see GB-730890). However, there is no suggestion or motivation available to modify the prior art to arrive at the claimed compound. As such independent claim 14 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 16, none of the prior art fairly teaches or suggest a colour-change composition comprising: A) an electron donating organic colouring compound, B) an electron accepting compound and C) a compound of formula (I): wherein: R1, and R2 are independently selected from an optionally substituted linear or branched alkyl group, alkenyl group, alkoxy group, aryl group and an alkylene aryl group having from 5 to 22 carbon atoms: X1 and X2 are independently selected from —OC(O)-,-CO2- and -O-, provided that R1X1 and R2X2 are not —O-alkenyl: R3, R4 and R5 are independently selected from hydrogen and an optionally substituted linear or branched alkyl group, cycloalkyl group, alkenyl group and alkoxy group; R6 is selected from hydrogen, halogen, R3 and -X1R1 provided that R1 is not aryl, alkenyl or an alkylene aryl group: Y1, Y2, Y3 and Y4 are independently selected from hydrogen, halogen, R3, -OR3 provided that -OR3 is not —O-alkenyl; and a is 1 to 4; b is 0 or 1; x and y are independently selected from 0 or 1 provided that at least one of x and y is 1. It is noted that the prior art teaches similar compositions (see GB-730890). However, there is no suggestion or motivation available to modify the prior art to arrive at the claimed compound. As such independent claim 16 is seen as novel and non-obvious over the prior art, and deemed allowable.
	With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734